     Case 3:18-cv-00157-SDD-RLB          Document 57-3      09/04/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF LOUISIANA

                                                  :
 MONIQUE ATTUSO, ELI DARWIN,                      :
 ZACHARY ATTUSO, MARC ATTUSO, RICKY               :
 RODRIGUEZ AND                                    : C.A. No.: 3:18-cv-00157-SDD-RLB
 REPUBLIC FIRE & CASUALTY                         :
 INSURANCE COMPANY,                               :
                Plaintiff                         :
 vs.                                              :
                                                  :
 OMEGA FLEX, INC., & AUDUBON                      :
 PLUMBING, INC.
                Defendants.


            EXHIBIT LIST TO MOTION FOR SUMMARY JUDGMENT


A.   Exponent Report

B.   TracPipe Flexible Gas Piping Design Guide and Installation Instruments Dec. 2005

C.   Affidavit of Harri K. Kytomaa , Ph.D., PE, CFEI

D.   Integrity FAE Report

E.   Deposition of Charles “Kelly” Colwell

F.   Deposition of Derek Geer
